DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 12, and 13 are pending in the application.
Applicant’s amendment to the claims, filed on August 8, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on August 8, 2022, is acknowledged.
Applicant’s remarks and evidence (Horton reference) filed on August 8, 2022 in response to the non-final rejection mailed on February 23, 2022 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

The applicant requests that the examiner consider the document identified as an “Information Disclosure Statement” filed on May 6, 2021 (hereafter “Document”). The applicant’s request is acknowledged and while the examiner has read the contents of the Document, it has not been formally treated as an IDS because it fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The Document has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
The objections to claims 1, 8, and 13 for minor informalities are withdrawn in view of the applicant’s amendments to claims 1 and 13 and the applicant’s remarks regarding claim 8. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 5-7 under 35 U.S.C. 112(b) as being indefinite in the recitation of "the animal" is withdrawn in view of the applicant’s amendment to claim 5 to depend from claim 12. 

Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of “Novel Food Information” (obtained from https://www.canada.ca/en/health-canada/services/food-nutrition/genetically-modified-foods-other-novel-foods/approved-products/alpha-amylase-corn-event-3272.html; published 2008, 7 pages; cited on the IDS filed on October 27, 2020; hereafter “NOVEL FOOD INFORMATION”),
“Response to APHIS/BRS Review for Technical Completeness of Syngenta’s petition for a Determination of Non-regulated Status for Corn Event 3272, assigned APHIS number 05-280-01p” (January 2007; cited on the IDS filed on October 27, 2020; hereafter “RESPONSE”), and
Zinn et al. (J. Anim. Sci. 80:1145-1156, 2002; cited on Form PTO-892 mailed on February 23, 2022; hereafter “Zinn”), and
as evidenced by Lanahan et al. (WO 03/018766 A2; cited on the IDS filed on October 27, 2020; hereafter “Lanahan”).  
Claims 1-3, 8, and 9 are drawn to steam-flaked transgenic corn grain from a transgenic corn plant or corn plant part, wherein the transgenic corn grain comprises a recombinant α-amylase expressed in the kernels of the transgenic corn plant or corn plant part, and wherein the recombinant α-amylase comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1.
Claims 5-7 and 12 are drawn to an animal feed composition comprising the steam-flaked transgenic corn grain of claim 1. 
Claim 13 is drawn to a total mixed ration comprising the steam-flaked transgenic corn grain of claim 1. 
NOVEL FOOD INFORMATION teaches corn event 3272, which is a corn that produces a thermostable AMY797E α-amylase (p. 2, top). NOVEL FOOD INFORMATION teaches that event 3272-derived field corn lines may be used like other field corn lines as feed for livestock animals (p. 2, top) and that field corn hybrids will be developed from corn event 3272 which are mainly used in animal feed (p. 5, bottom). 
RESPONSE teaches event 3272 corn recombinantly expresses AMY797E α-amylase (p. 3, top). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of Lanahan is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of Lanahan; see Appendix for sequence alignment). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to maize from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 
Regarding claim 2, given that SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 α-amylase, and since SEQ ID NO: 2 of this application encodes the amino acid sequence of SEQ ID NO: 1, it follows that the amino acid sequence of 797GL3 α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 of this application.
Regarding claims 8 and 9, RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
NOVEL FOOD INFORMATION and RESPONSE do not teach or suggest steam-flaking event 3272 corn grain and use of the steam-flaked event 3272 corn grain as a feed and in a total mixed ration. 
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of NOVEL FOOD INFORMATION, RESPONSE, and Zinn to steam flake event 3272 corn grain for use as an animal feed and to use the steam-flaked event 3272 corn grain as a feed in a total mixed ration for feedlot cattle. One would have been motivated to steam flake event 3272 corn grain and to use the steam-flaked event 3272 corn grain as a feed in a total mixed ration for feedlot cattle because NOVEL FOOD INFORMATION taught using event 3272 corn as a feed for livestock animals, and Zinn taught steam flaking of corn grain increases the feeding value of the corn to feedlot cattle. One would have had a reasonable expectation of success to steam flake event 3272 corn grain for use as an animal feed and to use the steam-flaked event 3272 corn grain as a feed in a total mixed ration for feedlot cattle because NOVEL FOOD INFORMATION taught using event 3272 corn as a feed for livestock animals, RESPONSE taught that event 3272 corn is nutritionally equivalent to corn from near-isogenic and commercial controls and taught that consumption of event 3272 corn in animal feed does not pose a safety concern, and Zinn taught a method for steam flaking of corn grain. Therefore the steam-flaked transgenic corn grain, animal feed composition, and total mixed ration of claims 1-3, 5-9, 12, and 13 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues that none of none of NOVEL FOOD INFORMATION, RESPONSE, and Lanahan teach or suggest steam-flaking transgenic corn grain expressing a recombinant alpha-amylase expressed in planta.
The applicant’s argument is not found persuasive. The rejection is not based on a single one of NOVEL FOOD INFORMATION, RESPONSE, and Lanahan or a  subcombination thereof. Rather, the rejection is based on the combination of all of NOVEL FOOD INFORMATION, RESPONSE, and Lanahan.
The applicant further argues that there was no reasonable expectation of success that such transgenic corn grain expressing a recombinant alpha-amylase in planta would be suitable for processing by steam-flaking. The applicant argues that none of the cited references provide any relevant teachings regarding the uncertainties of sufficient activation or destroying of enzyme activity by steam-flaking and if activated, whether the increased amylase activity would make the corn grain unsuitable for steam-flaking. According to the applicant, at most, the claimed invention would have been obvious to try, which is not sufficient to establish obviousness and the rejection should be withdrawn.
The applicant’s argument is not found persuasive. The applicant’s remarks do not provide any evidence that one of ordinary skill in the art would have had no reasonable expectation of success to steam-flake Event 3272 corn. Rather than supporting evidence, the applicant proposes certain “uncertainties” to support their position. However, the applicant fails to point to evidence of record that support the proposed “uncertainties” for steamflaking event 3272 corn and arguments of counsel cannot take the place of factually supported objective evidence (MPEP 2145). Rather, in view of the evidence of record, one would have had a reasonable expectation of success to steam-flake Event 3272 corn. For example, Zinn (supra) discloses steam flaking at a temperature of 96oC (p. 1150, column 2) and the reference of Johnson et al. (WO 2006/098952 A2; cited on the IDS filed on October 27, 2020) teaches that the thermostable alpha-amylase of event 3272 corn is activated upon heating and discloses treating kernels of event 3272 corn at temperatures of 95oC and 100oC, which had the effect of hydrolyzing starch in the kernels (see Example 6, beginning at p. 38). Therefore, in view of the evidence of record, one would have had a reasonable expectation of success to steam flake Event 3272 corn.
The applicant further argues that Zinn underscores the unexpected and surprising advantages of the present invention because while steam-flaking of conventional corn is known to enhance the feeding properties of corn, it would not have been obvious or expected that expression of a recombinant alpha-amylase in planta could produce a further and substantial improvement in the feeding quality of steam-flaked corn. The applicant cites to the post-filing reference of Horton for evidence that expression of a recombinant alpha-amylase in planta results in both improved animal performance, and a more-efficient and less resource-intensive processing method. The applicant argues that these advantages are surprising and unexpected over the cited references and could not have been predicted based on the teachings of the cited combination of prior art. 
The applicant’s argument is not found persuasive. According to MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention. “Commensurate in scope” means that the evidence provides a reasonable basis for concluding that the untested embodiments encompassed by the claims would behave in the same manner as the tested embodiment(s). See In re Lindner, 457 F.2d 506, 508 (CCPA 1972). In this case, the applicant’s alleged unexpected result is based on an animal feed comprising Enogen® Feed corn grain, however, the claims are not limited to an animal feed comprising Enogen® Feed corn grain. Rather, the claims encompass a steam-flaked transgenic corn grain from a transgenic corn plant or corn plant part, wherein the transgenic corn grain comprises any recombinant α-amylase comprising a polypeptide having at least 95% identity to the amino acid sequence of SEQ ID NO: 1. Given the high level of unpredictability regarding the outcome of amino acid modification on function (applicant’s attention is directed to MPEP 2144.08.11.A.4.(c) for a description of the unpredictable effects amino acid substitution on the function of a polypeptide), it is highly unpredictable as to whether or not a variant of the alpha-amylase of SEQ ID NO: 1 would have sufficient activity to achieve the alleged unexpected beneficial results. According to MPEP 716.02(b), the burden is on the applicant to establish results are unexpected and in this case, there is no evidence of record that the untested embodiments encompassed by the claims would behave in the same manner as the single tested embodiment of an animal feed comprising Enogen® Feed corn grain. 
Even assuming arguendo the claims were limited to the single tested embodiment of an animal feed comprising silage of Enogen® Feed corn grain, the applicant has failed to establish that the results are unexpected. Zinn teaches that steam flaking of corn grain disrupts the protein matrix (p. 1145, Abstract) and increases the exposure of starch to the amylolytic process (p. 1149, column 2, bottom), which has the effect of digesting the starch and increasing the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). “Scientific Opinion” (EFSA J.,11:3252, 2013, 27 pages, particularly p. 8, top; cited on the IDS filed on October 27, 2020) teaches that grain from maize 3272 serves as a source of thermotolerant alpha-amylase and that alpha-amylases catalyze the hydrolysis of starch (p. 8, top). Johnson et al. (supra) teaches that the thermostable alpha-amylase of event 3272 corn is activated upon heating, which has the effect of hydrolyzing starch in the kernels (see Example 6, beginning at p. 38). Thus, in view of the evidence of record, it would not have been unexpected that steam flaking of Enogen® Feed corn grain results in improved animal performance and a more-efficient and less resource-intensive processing method due to enhanced starch hydrolysis by the thermotolerant alpha-amylase of the Event 3272 corn. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Claim Rejections - Double Patenting
Claims 1-3, 5-9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11, 16, 19, and 21 of co-pending Application No. 16/798,733 (“‘733 application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 12 of this application, claim 16 of the ‘733 application recites an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 expressed in the endosperm of the transgenic corn seeds or kernels, and wherein the transgenic corn plant material comprises (in relevant part) steam flaked corn kernels. SEQ ID NO: 1 of the ‘733 application is the same as SEQ ID NO: 1 of this application.
Regarding claim 2 of this application, claim 7 of the ‘733 application recites the recombinant α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO:2 and/or SEQ ID NO:3. SEQ ID NO: 2 and 3 of the ‘733 application are the same as SEQ ID NO: 2 and 3, respectively, of this application.
Regarding claim 3 of this application, claim 21 of the ‘733 application recites the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272.
Regarding claims 5-7 of this application, claim 19 of the ‘733 application recites the animal is a domestic cattle.
Regarding claims 8 and 9 of this application, claim 11 of the ‘733 application recites the recombinant α-amylase is targeted to an intracellular compartment away from its substrate, and wherein the recombinant α-amylase is targeted to an organelle selected from the group consisting of chloroplast, vacuole, cytoplasm, apoplast and endoplasmic reticulum.
For these reasons, claims 1-3, 5-9, and 12 are unpatentable over claims 7, 11, 16, 19, and 21 of the ‘733 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘733 application in view of Zinn (supra).
As stated above, claim 16 of the ‘733 application recites an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 expressed in the endosperm of the transgenic corn seeds or kernels, and wherein the transgenic corn plant material comprises (in relevant part) steam flaked corn kernels. SEQ ID NO: 1 of the ‘733 application is the same as SEQ ID NO: 1 of this application.
Claim 16 of the ‘733 application does not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn kernels of the ‘733 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 
For these reasons, claim 13 is unpatentable over claims 16 of the ‘733 application in view of Zinn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, 14, 17, 19, and 22 of co-pending Application No. 16/650,526 (“‘526 application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 12 of this application, claim 22 of the ‘526 application recites an animal feed comprising transgenic maize plant material, wherein the transgenic maize plant material comprises a polynucleotide encoding a recombinant α-amylase, wherein the animal feed comprises (in relevant part) steam flaked kernels, and claim 13 of the ‘526 application recites wherein the recombinant α-amylase has at least about 80% sequence identity to the amino acid sequence of SEQ ID NO:1. SEQ ID NO: 1 of the ‘526 application is the same as SEQ ID NO: 1 of this application.
Regarding claim 2 of this application, claim 14 of the ‘526 application recites (in relevant part) the polynucleotide comprises a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO:2 or SEQ ID NO:3. SEQ ID NO: 2 and 3 of the ‘526 application are the same as SEQ ID NO: 2 and 3, respectively, of this application.
Regarding claim 3 of this application, claim 17 of the ‘526 application recites the maize plant material comprises maize event 3272.
Regarding claims 5-7 of this application, claim 4 of the ‘526 application recites dairy animal and claim 10 of the ‘526 application recites beef calf. 
Regarding claims 8 and 9 of this application, claim 19 of the ‘526 application recites the recombinant α-amylase is targeted away from its substrate, and wherein the recombinant α-amylase is targeted to the chloroplast, vacuole, cytoplasm, apoplast or endoplasmic reticulum.
For these reasons, claims 1-3, 5-9, and 12 are unpatentable over claims 4, 14, 17, 19, and 22 of the ‘526 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 22 of the ‘526 application in view of Zinn (supra).
As stated above, claim 22 of the ‘526 application recites an animal feed comprising transgenic maize plant material, wherein the transgenic maize plant material comprises a polynucleotide encoding a recombinant α-amylase, wherein the animal feed comprises (in relevant part) steam flaked kernels, and claim 13 of the ‘526 application recites wherein the recombinant α-amylase has at least about 80% sequence identity to the amino acid sequence of SEQ ID NO:1. SEQ ID NO: 1 of the ‘526 application is the same as SEQ ID NO: 1 of this application.
The claims of the ‘526 application do not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn kernels of the ‘526 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 
For these reasons, claim 13 is unpatentable over claims 13 and 22 of the ‘526 application in view of Zinn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6-8 of co-pending Application No. 16/603,621 (“‘621 application”) as evidenced by RESPONSE (supra). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, 5-7, and 12 of this application, claim 7 of the ‘621 application recites an animal feed composition for cattle, wherein the animal feed composition comprises plant material from a transgenic plant or plant part expressing a recombinant thermotolerant microbial α-amylase, wherein the plant material is corn, and wherein the corn is steam flaked; and claim 2 of the ‘621 application recites (in relevant part) the microbial α-amylase comprises a polypeptide having at least 80% identity to the amino acid sequence of SEQ ID NO:1 or a polypeptide encoded by a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO:2 or SEQ ID NO:3. SEQ ID NO: 1-3 of the ‘621 application are identical to SEQ ID NO: 1-3, respectively, of this application.
Regarding claims 3, 8, and 9 of this application, claim 6 of the ‘621 application recites the corn comprises corn event 3272. Evidentiary reference RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
For these reasons, claims 1-3, 5-9, and 12 are unpatentable over claims 2 and 6-8 of the ‘621 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of the ‘621 application in view of Zinn (supra).
As stated above, claim 7 of the ‘621 application recites an animal feed composition for cattle, wherein the animal feed composition comprises plant material from a transgenic plant or plant part expressing a recombinant thermotolerant microbial α-amylase, wherein the plant material is corn, and wherein the corn is steam flaked; and claim 2 of the ‘621 application recites (in relevant part) the microbial α-amylase comprises a polypeptide having at least 80% identity to the amino acid sequence of SEQ ID NO:1 or a polypeptide encoded by a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO:2 or SEQ ID NO:3. SEQ ID NO: 1-3 of the ‘621 application are identical to SEQ ID NO: 1-3, respectively, of this application.
The claims of the ‘621 application do not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn of the ‘621 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 
For these reasons, claim 13 is unpatentable over claims 2 and 7 of the ‘621 application in view of Zinn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that if the “733, ‘526 and/or ‘621 applications grant as a patent before the instant application, the rejections will be addressed at that time. Applicant’s argument is acknowledged. 

Claims 1-3, 5-9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 7,635,799 B2 (cited on the IDS filed on October 27, 2020; “’799 patent”) in view of NOVEL FOOD INFORMATION (supra), RESPONSE (supra), and Zinn (supra) and as evidenced by Lanahan (supra). 
As amended, claims 1-3, 8, and 9 of this application are drawn to steam-flaked transgenic corn grain from a transgenic corn plant or corn plant part, wherein the transgenic corn grain comprises a recombinant α-amylase expressed in the kernels of the transgenic corn plant or corn plant part, and wherein the recombinant α-amylase comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1.
As amended, claims 5-7 and 12 are drawn to an animal feed composition comprising the steam-flaked transgenic corn grain of claim 1. 
As amended, claim 13 is drawn to a total mixed ration comprising the steam-flaked transgenic corn grain of claim 1. 
Claim 11 of the ’799 patent is drawn to a corn plant comprising the genotype of corn event 3272. The specification of the ’799 patent describes corn event 3272 as a novel transgenic genotype that comprises an amy797E α-amylase gene (column 2, bottom). As stated above, the amy797E α-amylase of corn event 3272 is identical to SEQ ID NO: 1 of this application. 
Claim 11 of the ’799 patent does not recite steam-flaked corn of the claimed event 3272 corn plant and using the steam-flaked event 3272 corn as a feed in a total mixed ration for feedlot cattle.
NOVEL FOOD INFORMATION teaches corn event 3272, which is a corn that produces a thermostable AMY797E α-amylase (p. 2, top). NOVEL FOOD INFORMATION teaches that event 3272-derived field corn lines may be used like other field corn lines as feed for livestock animals (p. 2, top) and that field corn hybrids will be developed from corn event 3272 which are mainly used in animal feed (p. 5, bottom). 
RESPONSE teaches event 3272 corn recombinantly expresses AMY797E α-amylase (p. 3, top). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of Lanahan is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of Lanahan; see Appendix for sequence alignment). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to maize from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 
Regarding claim 2, given that SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 α-amylase, and since SEQ ID NO: 2 of this application encodes the amino acid sequence of SEQ ID NO: 1, it follows that the amino acid sequence of 797GL3 α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 of this application.
Regarding claims 8 and 9, RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
NOVEL FOOD INFORMATION and RESPONSE do not teach or suggest steam-flaking event 3272 corn and use of the steam-flaked event 3272 corn as a feed and in a total mixed ration. 
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
In view of the teachings of NOVEL FOOD INFORMATION, RESPONSE, and Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to steam flake the corn of the plant of the patent and to use the steam-flaked corn as a feed in a total mixed ration for feedlot cattle. One would have been motivated to steam flake corn of the plant of the patent and to use the steam-flaked corn as a feed in a total mixed ration for feedlot cattle because NOVEL FOOD INFORMATION taught using event 3272 corn as a feed for livestock animals, and Zinn taught steam flaking of corn increases the feeding value of the corn to feedlot cattle. One would have had a reasonable expectation of success to steam flake corn of the plant of the patent and to use the steam-flaked corn as a feed in a total mixed ration for feedlot cattle because NOVEL FOOD INFORMATION taught using event 3272 corn as a feed for livestock animals, RESPONSE taught that event 3272 corn is nutritionally equivalent to corn from near-isogenic and commercial controls and taught that consumption of event 3272 corn in animal feed does not pose a safety concern, and Zinn taught a method for steam flaking of corn. 
For these reasons, claims 1-3, 5-9, 12, and 13 are unpatentable over claim 11 of the patent in view of NOVEL FOOD INFORMATION, RESPONSE, and Zinn. 

RESPONSE TO REMARKS: The applicant addresses claim 11 of the patent and each of the cited references of NOVEL FOOD INFORMATION, RESPONSE, and Zinn individually and concludes that the ‘799 patent fails to disclose or suggest the presently claimed invention and Novel Food Information, Response and Zinn fail to remedy the alleged deficiencies of the ‘799 patent with respect to the present invention for the reasons addressed at length above with respect to the rejection under 35 U.S.C. § 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to the applicant’s arguments regarding the rejection under 35 U.S.C. § 103, these arguments have been fully addressed above. 

Claims 1, 2, 5-9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 16 of U.S. Patent No. 7,557,262 B2 (cited on the IDS filed on October 27, 2020; “’262 patent”) in view of the disclosure of the ‘262 patent and Zinn (supra).
Claim 12 of the ‘262 patent is drawn to (in relevant part) a grain comprising an expression cassette, wherein the expression cassette comprises the polynucleotide of claim 1 operably linked to a promoter and a signal sequence, wherein the signal sequence directs the alpha-amylase to a specific compartment allowing the alpha-amylase to be localized in a manner that it will not come into contact with its substrate, wherein the polynucleotide comprises the polynucleotide sequence set forth in SEQ ID NO:2, wherein the polynucleotide encodes a polypeptide with alpha-amylase activity. The amino acid sequence encoded by SEQ ID NO: 2 of the ‘262 patent encodes the amino acid sequence of SEQ ID NO: 1 of this application.  
Claim 16 of the patent recites the grain of claim 12, wherein the expression cassette comprises a signal sequence selected from the group consisting of an ER signal sequence, an ER retention sequence, and an ER signal sequence and an ER retention sequence.
The claims of the ‘262 patent do not recite the grain is corn and do not recite steam-flaking of corn and using steam-flaked corn as a feed in a total mixed ration for feedlot cattle.
The corresponding disclosure of the ‘262 patent, which is available as prior art, teaches the embodiments of corn grain (e.g., column 13, line 36 and column 40, line 2, respectively). The disclosure of the ‘262 patent also discloses the embodiment of a food product obtained by steam processing (column 44, lines 20-31).
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
In view of the disclosure of the ‘262 patent and the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to steam flake the corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle. One would have been motivated to and would have had a reasonable expectation of success to steam flake corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle because the disclosure of the ‘262 patent teaches the embodiments of corn seeds and corn grain and discloses a food product obtained by steam processing and Zinn taught steam flaking of corn increases the feeding value of the corn to feedlot cattle taught a method for steam flaking of corn. 
For these reasons, claims 1, 2, 5-9, 12, and 13 are unpatentable over claims 12 and 16 of the patent in view of the disclosure of the ‘262 patent and Zinn. 

RESPONSE TO REMARKS: The applicant addresses claims 12 and 16 of the patent, the corresponding disclosure of the patent, and the reference of Zinn individually and concludes that the ‘262 patent and corresponding disclosure fail to disclose or suggest the presently claimed invention and Zinn fails to remedy the alleged deficiencies of the ‘262 patent with respect to the present invention for the reasons addressed at length above with respect to the rejection under 35 U.S.C. § 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to the applicant’s arguments regarding the rejection under 35 U.S.C. § 103, these arguments have been fully addressed above. 

Claims 1, 2, 5-9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, and 22 of U.S. Patent No. 7,855,322 B2 (cited on the IDS filed on October 27, 2020; “’322 patent”) in view of the disclosure of the ‘322 patent and Zinn (supra).
Claim 22 of the ‘322 patent is drawn to (in relevant part) a grain comprising an expression cassette, wherein the expression cassette comprises a polynucleotide encoding an alpha-amylase operably linked to a promoter and a heterologous signal sequence, wherein the promoter is a seed-specific promoter, and wherein the heterologous signal sequence directs the alpha-amylase to a specific compartment allowing the alpha-amylase to be localized in a manner that it will not come into contact with its substrate, and claim 16 of the ‘322 patent recites the polynucleotide comprises a polynucleotide which encodes a polypeptide comprising SEQ ID NO:10. The amino acid sequence of SEQ ID NO: 10 of the ‘322 patent is the same as SEQ ID NO: 1 of this application.  
Claim 19 of the ‘322 patent recites (in relevant part) the heterologous signal sequence targets the alpha-amylase enzyme to a vacuole or endoplasmic reticulum of a plant.
The claims of the ‘322 patent do not recite the grain is corn and do not recite steam-flaking of corn and using steam-flaked corn as a feed in a total mixed ration for feedlot cattle.
The disclosure of the ‘322 patent teaches the embodiments of corn grain (e.g., column 13, lines 27-28 and column 39, lines 46-62, respectively). The disclosure of the ‘322 patent also discloses the embodiment of a food product obtained by steam processing (column 44, lines 11-24).
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
In view of the disclosure of the ‘322 patent and the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to steam flake the corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle. Regarding claims 10 and 11, steam flaking the corn seeds or grain of the patent for use as an animal feed would result in 100% by weight of the steam-flaked corn seeds or grain. One would have been motivated to and would have had a reasonable expectation of success to steam flake corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle because the disclosure of the ‘322 patent teaches the embodiments of corn seeds and corn grain and discloses a food product obtained by steam processing and Zinn taught steam flaking of corn increases the feeding value of the corn to feedlot cattle taught a method for steam flaking of corn. 
For these reasons, claims 1, 2, 5-9, 12, and 13 are unpatentable over claims 16, 19, and 22 of the patent in view of the disclosure of the ‘322 patent and Zinn. 

RESPONSE TO REMARKS: The applicant addresses claims 16, 19, and 22 of the patent, the corresponding disclosure of the patent, and the reference of Zinn individually and concludes that the ‘322 patent and corresponding disclosure fail to disclose or suggest the presently claimed invention and Zinn fails to remedy the alleged deficiencies of the ‘322 patent with respect to the present invention for the reasons addressed at length above with respect to the rejection under 35 U.S.C. § 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to the applicant’s arguments regarding the rejection under 35 U.S.C. § 103, these arguments have been fully addressed above. 

Conclusion
Status of the claims:
Claims 1-3, 5-9, 12, and 13 are pending.
Claims 1-3, 5-9, 12, and 13 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656